               Case 1:17-vv-00054-UNJ Document 69 Filed 01/10/20 Page 1 of 2




      In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            Filed: November 13, 2019

*************************
KRISTY BOONE, Mother and next friend *                    No. 17-54V
of KAYLEE ANNE BOONE,                *
                                     *
                Petitioner,          *                    Special Master Sanders
v.                                   *
                                     *
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *
                                     *
                Respondent.          *
*************************

                                                 DISMISSAL 1

       On January 13, 2017, Kristy Boone (“Petitioner”), on behalf of Kaylee Anne Boone, filed a petition
for compensation under the National Vaccine Injury Compensation Program 2 (“Vaccine Program” or
“Program”). 42 U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that her daughter “received the PCV
13, HBV, IPV, DTap, HIB, and Rotavirus vaccines on January 9, 2015, and thereafter suffered a reaction
which led to [her] death, which was ‘caused-in-fact’ by the . . . vaccinations.” Pet. at 1, ECF No. 1.

        On November 12, 2019, Petitioner filed an a Motion to Voluntarily Dismiss pursuant to Rule 21(a).
ECF No. 64. In her motion, Petitioner conceded that “after further review, our expert pathologist would
be unlikely to definitively state that Petitioner’s [daughter’s] death was more likely than not caused by the
vaccine.” Id. at 1. She continued, “to proceed further would be unreasonable and would waste the
resources of the [c]ourt, the Respondent, and the Vaccine Program.” Id. Respondent had no objection to
Petitioner’s motion. Inf. Comm., docketed Nov. 13, 2019.




        1
           This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the undersigned agrees that the
identified material fits within the requirements of that provision, such material will be deleted from public access.
         2
           National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
             Case 1:17-vv-00054-UNJ Document 69 Filed 01/10/20 Page 2 of 2



    In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court
SHALL ENTER JUDGMENT in accordance with this order dismissing Petitioner’s claim. 3

       IT IS SO ORDERED.
                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




       3
         Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                    2
